WILLIAMS, Judge
This case and the contempt proceedings against one Vincent Garcia are practically inseparable, both of which were decided on the same date. That case is practically decisive of this one, as the same testimony, as well as law, was involved in both. See the proceedings against Vincent Garcia, Frederiksted Sub-Judicial District, January Term, 1929 (1 V.I. 196).
As the matter appears on the face of this record, therefore, only a question of veracity is involved' and, as that question has been resolved against Garcia, it therefore follows that the rule against Felix R. Geralde must be, and is hereby, discharged.